Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158416                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158416
                                                                    COA: 336883
Bay CC: 16-010157-FH
  EDWARD MICHAEL CZUPRYNSKI,
          Defendant-Appellee.

  _________________________________________/

         By order of December 21, 2018, the parties were directed to provide supplemental
  briefing. On order of the Court, the briefs having been received, the application for leave
  to appeal the August 2, 2018 judgment of the Court of Appeals is again considered, and it
  is DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2019
           t0522
                                                                               Clerk